Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.                
Response to Amendment
3.	Applicant’s amendment filed 11/10/2021 to the claims are accepted. In this amendment, claims 1, 8-9, and 16-17 have been amended.
Response to Argument
4.	Applicant’s arguments filed on 11/10/2021 regarding the prior have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.
            Claim Objections

5.   	Claims 1, 9 and 17 are objected to because of the following informalities:
In claim 1, an extra “;” after crossed out “properties of a geological formation” 
In claims 1, 9, and 17, “the geological formation” in last 3 lines should be corrected based on prior deleted lines to avoid antecedent basis. 


Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The recitation in claims 1, 9, and 17, “extracting, by a computer system, a first feature vector and a second feature vector from data acquired during drilling” is indefinite. It is unclear whether extracting a first and second feature vectors from data acquired at the same time OR in a different time? 
The specification discloses extract a first feature vector from data acquired and machine learning classifies a drilling environment classification based on the first feature vector, then extracting a second feature vector from data acquired based the drilling environment classification (see specification, para 0003). 
	Dependent claims are rejected for the same reason as its respective parent claim.

AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10	Claims 1-3, 9-11, and 17-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Storm, JR, hereinafter Storm (US 2015/0356403 - of record) in view of
Tavares (US 2019/0266501 – of record).
 As per Claims 1, 9, and 17, Storm teaches a method, CRM, and system (Fig 2B, item 46) comprising: 	
extracting, by a computer system, a first feature vector and a second feature vector from data acquired during drilling, the data comprising at least drilling parameters, the first feature vector indicative of a drilling environment classification (Fig 1, logging tool 9 operation for training neural network (NN) and depths of logging tool 9 considered “drilling environment classification”, e.g. depth of fracture plug and depth of perforation, see paras 0010, 0050, logging tool 9 includes, e.g. gamma ray sonde, resistivity sonde for measuring “gamma ray and resistivity” considered “first feature vector”, see paras 0017, 0041), and the second feature vector comprising features based on the drilling environment classification (measured data are processed to determined elastic property logs, e.g. ”a density log, a sonic velocity log” considered “a second feature vector”, see paras 0007, 0018, 0051); 
determining, by a machine learning classification algorithm of the computer system, the drilling environment classification based on the first feature vector (measured data are processed to determined elastic property logs, see para 0018); 
Storm does not explicitly teach selecting, by the computer system, a machine learning regression algorithm from a plurality of machine learning regression algorithms based on the drilling environment classification; determining, by the selected machine learning regression algorithm, elastic properties of the geological formation based on the second feature vector; and generating, on a display device of the computer system, a graphical representation of the elastic properties of the geological formation.
Tavares teaches selecting, by the computer system, a machine learning regression algorithm from a plurality of machine learning regression algorithms based on the drilling environment classification (Fig 2, paras 0028-0029, 0041-0042); and
determining, by the selected machine learning regression algorithm, elastic properties of the geological formation based on the second feature vector (paras 0046, 0050-0052); and
 generating, on a display device of the computer system, a graphical representation of the elastic properties of the geological formation (Fig 8A shows elastic properties of elements, e.g. Mg, Mn, Na, etc. and Fig 8B shows elastic property of minerals, e.g. Illite/Kaolinite, Chlorite/Kaolinite, etc.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Storm to select, determine, and display elastic properties using machine learning algorithms as taught by Tarvares that would facilitate to build a framework to enable predicting the performance of additional wells in the same field and reduce cost (Tavares, para 0004).
As per Claims 2, 10, and 18, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches wherein the data acquired during drilling further comprises at least one of a logging while drilling log (paras 0011-0012) or bit vibrations, the bit vibrations obtained using at least one of a near-bit downhole tool (near bit stabilization 16, para 0021), vibration sensors in a drill string (drill string 12, para 0037), or vibration sensors at a surface of a well (transducer, para 0044).
As per Claims 3, 11, and 19, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches25 the drilling environment classification is indicative of drilling instrumentation (logging tool), a drilling regime (a hydraulic fracture plan in Fig 3A, instructed path, para 0028), and the elastic properties of the geological formation (para 0008).  
 
11.	Claims 4, 12, and 20 are rejected under AIA  35 U.S.C. 103 as being obvious over Storm in view of Tavares and further Poitzsch (US patent 9,297,251 – of record).
As per Claims 4, 12, and 20, Storm in view of Tavares teaches the method, CRM, and system of claims 1, 9, and 17, Storm further teaches the drilling parameters Poitzsch teaches a nozzle diameter of the drill bit (Fig 2, opening 90 “diameter” to nozzle, col 3 lines 15-17 and 43-46), and a number of cutters of the drill bit (see abstract).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Storm and Tavares having drilling parameters as taught by Poitzsch that would facilitate and enhance the drilling more effectiveness. 

12.	Claims 5-8 and 13-16 are rejected under AIA  35 U.S.C. 103 as being obvious over Storm in view of Tavares and further de Reynal (US patent 8,082,104 – of record).
As per Claims 5 and 13, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm further teaches the elastic properties comprise a compressional velocity, a shear velocity, a density, a Young's modulus, and a Poisson's ratio (para 0018), Storm in view of Taraves does not explicitly teach an unconfined compressive strength. However, de Reynal discloses an unconfined compressive strength (col 2 lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of 
As per Claims 6 and 14, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm 10further teaches comprising training, by the computer system, the machine learning classification algorithm to determine the drilling environment classification based on training data (paras 0017, 0041) obtained from offset wells (paras 0008, 0019), the training data comprising wireline logs (paras 0010-0012), logging while drilling logs (para 0019 last 2 lines), bit vibrations (drill bit 15 may be rotated, para 0021 last 2 lines), the drilling parameters (Fig 3A), elastic properties of geological formations obtained from core data (the mineral composition of the cuttings “cores”, para 0038), Tavares further teaches 15 geological interpretations (paras 0001-0002), Storm and Tavares does not teach identified geological formation types (Figs 3-4). De Reynal discloses identified geological formation types (Figs 3-4). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Storm and Tavares to identify formation types as taught by de Reynal that would facilitate and enhance the drilling more effectiveness.  
As per Claims 7 and 15, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm further teaches comprising training, by the computer system, the machine learning regression algorithm to determine the elastic properties based on training data obtained from offset wells (paras 0007, 0018-0019), the training data comprising wireline logs (paras 0010-0012), logging while drilling logs (para 19 last 2 lines), bit vibrations (drill bit 15 may be rotated, para 21 last 2 lines), the drilling 
As per Claims 8 and 16, Storm in view of Tavares teaches the method and CRM of claims 1 and 9, Storm further teaches comprising training, by the computer system, the machine learning classification algorithm to identify the second feature vector from the drilling parameters (paras 0007, 0018, 0051) a logging while drilling log (para 0019 last 2 lines), bit vibrations (drill bit 15 may be rotated, para 21 last 2 lines), the drilling parameters (Fig 3A), elastic properties 20of geological formations obtained from core data (the mineral composition of the cuttings “cores”, para 0038), 15 Tavares further teaches 15 geological interpretations (paras 0001-0002), Storm and Tavares does not teach identified geological formation types (Figs 3-4). De Reynal discloses identified geological formation types (Figs 3-4). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Storm and Tavares to identify formation types as taught by de Reynal that would facilitate and enhance the drilling more effectiveness.   


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863